PER CURIAM.
The trial judge plainly did not abuse his discretion in denying the plaintiffs-appellants’ motion to enjoin the defendant-appel-lee First Virginia Mortgage & Real Estate Investment Trust from prosecuting Virginia state court actions in which it is the plaintiff and the appellants are defendants. Roberts Realty of the Bahamas, Ltd. v. Miller & Solomon (Bahamas), Ltd., 234 So.2d 417 (Fla.3d DCA 1970); Groff G.M.C. Trucks, Inc. v. Driggers, 101 So.2d 58 (Fla. 1st DCA 1958); Annot., Injunction by State Court against Action in Court of Another State, 6 A.L.R.2d 896 (1949). The order under review is therefore
Affirmed.